        Case 2:20-cv-00456-CFK Document 7 Filed 11/17/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DELAWARE VALLEY                               : CIVIL ACTION
AESTHETICS, PLLC, et al.,                     :
             Plaintiffs,                      :
    v.                                        : No. 20-456
                                              :
JOHN DOE 1, et al.,                           :
              Defendants.                     :


                                        ORDER

      AND NOW, this 17th day of November 2020, after review of the docket in

this case, Plaintiff is hereby ORDERED to Show Cause on or before November

24, 2020, as to why this matter should not be dismissed without prejudice for lack

of subject matter jurisdiction in light of Plaintiff’s failure to allege the citizenship

of Defendants John Doe 1 and Jane Doe 1 since this Complaint was filed on

January 23, 2020, and given that John Doe parties “destroy diversity jurisdiction if

their citizenship cannot truthfully be alleged.” Mortellite v. Novartis Crop

Production, Inc., 460 F.3d 483, 494 (3d Cir. 2006). Plaintiff shall also explain the

foundation for the averment that Defendants are believed, and therefore averred,

to be citizens of a state other than Pennsylvania. See Compl. ¶ 5.
Case 2:20-cv-00456-CFK Document 7 Filed 11/17/20 Page 2 of 2




                                 BY THE COURT:

                                 /s/ Chad F. Kenney


                                 CHAD F. KENNEY, JUDGE
